NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      OCT 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



    STEVE DOYLE, on behalf of himself and        No.    15-55107
    all others similarly situated,
                                                 D.C. No.
                  Plaintiff-Appellee,            8:13-cv-00620-JVS-AN

     v.
                                                 MEMORANDUM*
    CHRYSLER GROUP, LLC,

                  Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                       Argued and Submitted October 7, 2016
                               Pasadena, California

Before: TROTT, OWENS, and FRIEDLAND, Circuit Judges.


     Steve Doyle sued Chrysler Group1 alleging violations of the California

Consumers Legal Remedies Act, Cal. Civ. Code § 1750, et seq., and the California




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
1
    Chrysler Group LLC is now known as FCA US LLC.
Unfair Business Practices Act, Cal. Bus. & Prof. Code § 17200, et seq., for its

failure to disclose a purported defect in its window regulator replacements. In

August 2009, Doyle purchased for $100 one such replacement regulator for the

front driver’s side of his vehicle. The replacement regulator in Doyle’s vehicle has

never failed, but he alleges that the same model of replacement regulator as well as

other allegedly similar models of replacement regulators have failed in many other

vehicles.

   Doyle successfully sought class certification of “‘[a]ll persons and entities in

the State [of California] . . . who own(ed) or lease(d) a model year 2002 through

2007 Jeep Liberty Vehicle and who purchased a Replacement Regulator from, or

otherwise had a Replacement Regulator installed by, Chrysler or its network of

authorized dealers at any time on or after June 10, 2009’ but before December 9,

2010 (for MY 2006-2007) or January 11, 2011 (for MY 2002-2005).” Doyle v.

Chrysler Grp. LLC, No. SACV 13-00620, 2014 WL 7690155, at *4 (C.D. Cal.

Oct. 9, 2014) (alterations in original) (quoting Plaintiff’s Motion to Certify Class).

Chrysler timely filed an interlocutory appeal of the class certification ruling. We

have jurisdiction under 28 U.S.C. § 1292(e) and Federal Rule of Civil Procedure

23(f). We reverse and remand.




                                          2
                                          I.

   As an initial matter, we note that, contrary to Chrysler’s arguments, Doyle has

standing to bring this action. Plaintiffs have standing when they spend money

“that, absent defendants’ actions, they would not have spent.” Maya v. Centex

Corp., 658 F.3d 1060, 1069 (9th Cir. 2011). According to Doyle, had the defect

been disclosed, he either would not have purchased the replacement regulator or he

would have paid less for it because Chrysler would not have been able to charge as

much for the product. Doyle thus suffered economic loss when he purchased a

replacement regulator with an undisclosed safety defect.

                                          II.

   To obtain class certification, a party must fulfill the requirements of Federal

Rule of Civil Procedure 23(a)—numerosity, commonality, typicality, and

adequacy—and one of the requirements of Rule 23(b). The district court certified

the class at issue under Rule 23(b)(3), which allows certification if “questions of

law or fact common to class members predominate over any questions affecting

only individual members,” and if “a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.”

   We conclude that the district court abused its discretion in certifying the class.




                                          3
                                            A.

   In Comcast Corp. v. Behrend, the Supreme Court explained that to satisfy the

Rule 23(b)(3) predominance requirement, damages must be “capable of

measurement on a classwide basis.” 133 S. Ct. 1426, 1433 (2013). In interpreting

Comcast, we have stated, “[A] methodology for calculation of damages that [can]

not produce a class-wide result [i]s not sufficient to support certification.” Jimenez

v. Allstate Ins. Co., 765 F.3d 1161, 1167 (9th Cir. 2014) (citing Comcast, 133 S. Ct.

at 1434–35), cert denied, 135 S. Ct. 2835 (2015). The proposed damages model

must measure only the damages that are attributable to the theory of liability.

Leyva v. Medline Indus. Inc., 716 F.3d 510, 514 (9th Cir. 2013). Although Doyle

is correct that our court has emphasized that “the need for individualized findings

as to the amount of damages does not defeat class certification,” Vaquero v. Ashley

Furniture Indus., Inc., 824 F.3d 1150, 1155 (9th Cir. 2016) (citing Leyva, 716 F.3d

at 514; Jimenez, 765 F.3d at 1167), it has applied this understanding in cases where

there existed a common methodology for calculating damages. See, e.g., Leyva,
716 F.3d at 514 (“Medline’s computerized payroll and time-keeping database

would enable the court to accurately calculate damages and related penalties for

each claim.”); Pulaski & Middleman, LLC v. Google, Inc., 802 F.3d 979, 989 (9th

Cir. 2015) (“Pulaski’s principal method for calculating restitution employs

Google’s Smart Pricing ratio, which . . . set[s] advertisers’ bids to the levels a


                                           4
rational advertiser would have bid if it had access to all of Google’s data . . . .”). In

those cases, “damages could feasibly and efficiently be calculated once the

common liability questions are adjudicated.” Leyva, 716 F.3d at 514.

   To the extent Doyle is pursuing a partial reimbursement approach to calculating

damages, that approach fails to satisfy Comcast because Doyle has not offered a

model for determining what percentage of the purchase price the reimbursement

should be. There is thus no way to determine whether the proposed damages

model measures damages that are solely attributable to the theory of liability.

Likewise, without details about this partial reimbursement approach, it is unclear

whether “damages could feasibly and efficiently be calculated once the common

liability questions are adjudicated.” Id.

   Because Doyle has not demonstrated that partial reimbursement damages can

be measured on a classwide basis, the predominance requirement is not satisfied.

                                            B.

   Furthermore, the typicality and adequacy requirements are unsatisfied. Here,

the class includes both individuals who “purchased a Replacement Regulator” and

individuals who “otherwise had a Replacement Regulator installed.” That some

class members, like Doyle, paid for their replacement regulators while others did

not means Doyle’s claim is not typical of the entire class.




                                            5
   Moreover, as evidenced by the type of damages he seeks, Doyle fails to

adequately represent the interests of members who did not purchase replacement

regulators. Doyle seeks either full or partial reimbursement for the purchase of the

replacement regulator. But a reimbursement-based damages model will not

account for class members who “otherwise had a Replacement Regulator

installed,” because such individuals did not pay for their regulators and therefore

have no expenses that could be reimbursed. A reimbursement theory of damages

will benefit only class members who had out-of-pocket expenses in connection

with the installation of the replacement regulator. Class members who “otherwise

had a Replacement Regulator installed” would be better off with a lawsuit seeking

to force future repairs or payment of the cost of future repairs.

                                          III.

   For the foregoing reasons, we REVERSE. This case is REMANDED for

further proceedings.




                                           6